Citation Nr: 1208934	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for radiculopathy of the right lower extremity.

2. Entitlement to an initial disability rating in excess of 10 percent for postoperative degenerative disc, neurological manifestation of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to June 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Through an August 2005 rating decision, the RO granted service connection for neurological manifestations of the left lower extremity at a 10 percent disability evaluation.  Thereafter, a January 2009 rating decision also denied service connection for radiculopathy of the right lower extremity.

In his October 2005 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, as the Veteran did not report to his hearing on the scheduled date and has not given good cause for his absence, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  

The Board first had opportunity to consider this case in January 2010, denying a claim then on appeal for an evaluation in excess of 40 percent for postoperative degenerative disc disease of the thoracolumbar spine.  The remaining claims involving neurological disability of the bilateral lower extremities were remanded, and have since been returned to the Board for further appellate review.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.  


REMAND

The Board deems further development of the record to be warranted prior to issuance of a decision in this case. 

Previously, the Board's January 2010 remand had directed that the Veteran be afforded a VA Compensation and Pension examination under VA's duty to assist, for purpose of determining whether the Veteran had any right lower extremity neurological manifestations of his service-connected spine disability and ascertaining the severity of the already service-connected neurological manifestations of his left extremity.  The agency of original jurisdiction (AOJ) duly undertook this objective, scheduling the Veteran for a June 2010 VA examination, for which records show he then failed to report.  The March 2011 Supplemental Statement of the Case (SSOC) notified the Veteran that his failure to report meant that the case would have to be evaluated on the evidence of record, pursuant to 38 C.F.R. § 3.655, and under which circumstances both claims would be denied.       

The above all notwithstanding, however, the Board is now in possession of information from the Veteran's electronic records file (supplemental to the paper claims file) indicating that the Veteran has been incarcerated in a penal institution for some time now, and may well have never received notice of the scheduled VA examination (presumably sent to his last known address of record).  Moreover, applicable law holds that "those who adjudicate claims of incarcerated veterans [are] to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist does include: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Id.  Consequently, to the extent possible the AOJ should undertake the necessary measures such that the Veteran is provided the opportunity for examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the most recent address of record pertaining to the Veteran, taking into account information that he may still be in an incarcerated status. 

2. The AOJ should then schedule the Veteran for a VA examination pertaining to claimed neurological disability of the right lower extremity, and the severity of service-connected left lower extremity neurological disability.  (Provided that the Veteran is currently still incarcerated, reasonable measures must be undertaken to attempt to afford him the examination, including with proper notice beforehand.)  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should then address the following inquiries:

* Please determine whether the Veteran has any neurological disorders in his right lower extremity that are at least as likely as not                 (50 percent likelihood or greater) associated with his service-connected low back disorder and, if so, the current nature and severity of such disorders. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

* Please indicate the current nature and extent of severity of the Veteran's neurological manifestations of his left leg in accordance with the applicable rating criteria for evaluating neurological disorders.  In so doing, please classify the Veteran's right lower extremity impairments in terms of the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 applicable to sciatic nerve impairment -- distinguishing the types of nerve paralysis (complete or incomplete), and if incomplete paralysis, stating the degree of severity (mild, moderate, moderately severe, and severe).  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The AOJ should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the AOJ should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


